Citation Nr: 0621414	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  04-41 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise, Idaho


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized 
private medical expenses incurred for emergency room 
treatment on August 19, 2003.

2.  Entitlement to payment or reimbursement of unauthorized 
private medical expenses incurred for medical treatment on 
August 22, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and W. S.




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to April 
1968.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Medical Center (MC) in Boise, Idaho.  

In April 2005 the Board remanded the case to afford the 
veteran an opportunity to testify at a requested hearing.  
The case has been returned to the Board for further appellate 
action.  

In May 2005, the veteran testified at a video conference 
hearing at the Boise, Idaho, Regional Office (RO) before the 
undersigned Veterans Law Judge and a transcript of that 
hearing is of record and associated with the claims file.  

The issue of entitlement to payment or reimbursement of 
unauthorized private medical expenses incurred for treatment 
on August 19, 2003 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

During her May 2005 video conference, the veteran withdrew 
that aspect of her claim for payment or reimbursement of 
expenses incurred for a CT scan conducted at a private 
facility on August 22, 2003.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal of any or 
all issues on appeal may be made by the appellant or by his 
or her authorized representative and can be withdrawn on the 
record at a hearing.  38 C.F.R. § 20.204 (2005).  During her 
May 2005 video conference hearing before the undersigned, the 
veteran withdrew that aspect of her appeal seeking payment or 
reimbursement of expenses for a CT scan conducted on August 
22, 2003.  Hence, with regard to this issue, there remains no 
allegation of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal, as it relates to the issue of entitlement to 
payment or reimbursement of unauthorized private medical 
expenses incurred for medical treatment on August 22, 2003, 
is dismissed.


REMAND

Under the provisions of to the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2003), VA 
has a heightened duty to assist claimants in the development 
of their claims.  A VCAA letter must specifically: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to that effect.  See 38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Mayfield v. Nicholson, 
No. 05-7157, (Fed. Cir. April 5, 2006).  

Although the VAMC sent the veteran a letter in September 2004 
advising her of VCAA, it fails to satisfy the notification 
requirements of the VCAA for this claim prior to initial 
adjudication.  A claimant for payment or reimbursement under 
38 U.S.C.A. § 1725 must be the entity that furnished the 
treatment, the veteran who paid for the treatment, or the 
person or organization that paid for such treatment on behalf 
of the veteran.  38 C.F.R. § 17.1004(a) (2005).  
Specifically, the veteran was not advised that, in order to 
have standing as a claimant under the provisions of 38 C.F.R. 
§ 17.1004(a), she must have already paid for the expenses 
incurred for medical treatment and be seeking reimbursement 
rather than payment of the expenses.  As a result, corrective 
action is needed to satisfy those requirements.  VA is to 
send the claimant and the claimant's representative letters 
in compliance with VCAA.  

Likewise, the record reflects that a letter was sent to Saint 
Alphonsus Regional Medical Center in April 2004 denying their 
claim for payment of emergency medical services furnished the 
veteran on August 19, 2003.  The notice reflects that a copy 
of the notice and Appellate Rights were being sent to the 
veteran.  The notice does not indicate that the Saint 
Alphonsus Regional Medical Center was provided with notice of 
procedural and appellate rights.

In her VA Form 9, received in October 2004, the veteran 
indicates that she initially sought financial assistance from 
the local county government to defray her medical expenses 
and applied to VA only after the local government denied her 
request.  The VAMC should request the veteran provide 
documentation showing the local government's refusal to pay 
or reimburse her for the expenses incurred for her treatment 
as this may have a significant impact on the date of filing 
of the claim under the provisions of 38 C.F.R. 
§ 17.1004(d)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notification and development action 
required by the VCAA is completed in 
accordance with any applicable legal 
precedent.  The veteran and her 
representative should specifically be 
advised of all the requirements necessary 
to substantiate her claim, including 
establishment of standing by payment of 
the expenses incurred for the medical 
treatment at issue.  

2.  The VAMC should notify all claimants, 
to include Saint Alphonsus Regional 
Medical Center, of their appellate rights 
in addition to providing the VCAA notice 
referred to above.

3.  The VAMC should contact the veteran 
and request that she provide documentation 
of her local government's refusal to 
either pay or reimburse expenses incurred 
for her emergency medical treatment on 
August 19, 2003.

4.  Then, the RO should readjudicate the 
issue on appeal with appropriate 
consideration of whether the veteran has 
standing to be a claimant/appellant under 
38 C.F.R. § 17.1004 on the basis of having 
paid for the treatment.  If any benefit 
sought on appeal remains denied, the 
veteran and her representative should be 
provided a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


